Citation Nr: 0124665	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1966.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
hearing loss is causally or etiologically related to an 
incident of the veteran's active service.

3.  The medical evidence does not establish that any current 
tinnitus is causally or etiologically related to an incident 
of the veteran's active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of hearing loss and his claim for service 
connection of tinnitus.  The veteran maintains that he was 
exposed to loud noises from jet engines while in active 
service, and that he currently suffers disabilities resulting 
from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. § 
5103A (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  In the present case, the RO 
has informed the veteran of the reasons for denying his 
claim, as well as the evidence necessary to substantiate it.  
The RO provided the veteran with copies of the rating 
decision, the statement of the case (SOC) and supplemental 
statement of the case (SSOC) concerning the determination of 
service connection for the claimed disabilities.  The veteran 
presented personal testimony at a hearing before the RO, 
conducted in February 2001.  The veteran's service medical 
records were obtained and the veteran was provided a VA 
medical examination in December 2000.  The Board is unaware 
of any additional outstanding records pertaining to this 
issue.  Under the circumstances, the Board finds that the 
duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records show no pertinent 
findings upon examination at entry into service.  There are 
no complaints of hearing problems, including tinnitus, during 
service, nor are there any findings pertinent to hearing loss 
or tinnitus during service.  Audiometric findings on the 
separation examination, conducted in April 1966, show the 
following puretone thresholds for the left ear:  15 dB at 500 
Hz; 0 dB at 1000 Hz; -5 dB at 2000 Hz; 5 dB at 3000 Hz; and 5 
dB at 4000 Hz.  Puretone thresholds for the right ear 
included:  10 dB at 500 Hz; 0 dB at 1000 Hz; -5 dB at 2000 
Hz; -5 dB at 3000 Hz; and 5 dB at 4000 Hz.  No abnormalities 
pertaining to hearing or tinnitus were noted on the 
examination, or on the report of medical history.  

The report of a February 1993 audiological examination 
conducted at Medical Associates shows speech discrimination 
scores of 92 percent for the left ear and 96 percent for the 
right.  Puretone threshold values were reported in a format 
that is not useable for VA purposes, however, the examiner 
interpreted the results to show moderate to moderately severe 
sensorineural hearing loss at 3000 to 8000 Hz, bilaterally.  

The veteran was afforded VA examinations in August 2000 and 
December 2000.  Complaints included difficulty understanding 
speech at certain levels of voice and background noise, as 
well as constant low level tinnitus.  An August 2000 VA 
audiogram noted speech recognition scores of 88 percent in 
the right ear, and 92 percent in the left ear.  In the 
remarks section, it was noted "consistent [with] acoustic 
trauma," although there was no mention of in-service noise 
exposure.  In the August 2000 VA examination, the veteran 
reported a history of noise exposure to jet engines.  
Objective findings revealed hearing within normal limits up 
to 2000 Hertz, with a moderate abrupt sensorineural hearing 
loss for higher frequencies.  The examiner indicated that the 
veteran was "not an ideal hearing aid candidate but veteran 
is policeman with high demands on hearing."  

In the December 2000 VA examination, the examiner indicated 
that he had reviewed the veteran's claims file, including his 
service medical records, which were negative for hearing loss 
or tinnitus.  In addition to the veteran's history of working 
as a jet mechanic during service, the veteran reported some 
noise exposure subsequent to service to guns while hunting, 
and firearms qualifications as a police officer.  The 
examiner indicated that use or non-use of hearing protection 
at those times was unknown.  Diagnosis was moderately severe 
to severe abrupt bilateral high frequency sensorineural 
hearing loss with constant bilateral tinnitus. 

The veteran submitted statements in support of his claim.  A 
February 2001 letter states his opinion that his hearing loss 
was caused by exposure to aircraft sounds while in the 
service, and not by exposure to noise associated with 
recreational hunting and firearms qualification, as listed in 
the medical history portion of the December 2000 VA 
examination, above.  A July 2001 letter states that his April 
1966 report of medical history, as interpreted by the RO was 
misleading, in that the veteran answered several of the 
questions incorrectly, and he believes that his indication on 
the report that his hearing was normal at the time of 
separation should not be taken as absolute evidence that he 
did not have a hearing problem at that time.  Statements 
submitted by friends who served with the veteran noted that 
the veteran appeared to exhibit signs of hearing loss while 
in service, and that he recounted an incident where he was 
exposed to loud jet noise while not wearing ear protection.

In February 2001, the veteran appeared and gave testimony at 
a hearing before the RO hearing officer.  The veteran 
testified to serving as an aircraft mechanic in the service.  
He testified to an incident where he was guiding a jet on the 
tarmac, and without the benefit if ear protection, was 
exposed to a loud blast from its engines.  The veteran stated 
that, aside from this incident, he was exposed to near 
constant noise during his three years on the flightline.  The 
veteran stated that his experience working with jets in the 
service is the only experience he has had in close proximity 
to loud noises.  Since service, the veteran stated that he 
has served as a police officer.  He is required to qualify 
twice a year for weapons, but he maintains that he uses ear 
protection for this.  The veteran testified to seeking 
treatment twice while in the service, in 1965 and 1966, when 
he noticed trouble with his hearing.  He stated that his 
hearing was tested on both occasions.  He stated that he has 
heard ringing in his ears since the service, and that his 
hearing has remained fairly constant following service.  

In May 2001, the VA audiologist who performed the December 
2000 examination re-reviewed the veteran's claims file.  The 
audiologist noted no complaints of hearing loss or tinnitus 
during service, and noted the results of a physical profile 
and an audiological examination at separation, both of which 
showed hearing within normal limits.  He also noted the 
veteran's report of medical history, completed upon 
separation, where the veteran indicated no hearing problems.  
He concluded that "a re-review of the veteran's [claims] 
file fails to find any supporting evidence of the veteran's 
and fellow airman's recollections regarding a significant 
hearing problem which arose during his period of service."

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of hearing loss.  The Board finds that there is 
sufficient evidence to show that the veteran currently 
suffers from hearing loss and tinnitus.  The VA examination 
in December 2000 diagnosed both hearing loss and tinnitus; 
these findings are supported by other medical evidence, and 
there is no evidence to the contrary.  However, the evidence 
of record is insufficient to establish a relationship between 
the veteran's current hearing loss and tinnitus, and any 
event of service.  

Initially, the Board notes no diagnosis of a chronic disease 
or injury pertaining to the veteran's hearing or tinnitus 
while in service.  Further, the Board notes that the results 
of the veteran's audiological examination upon separation 
from service in April 1966 show no finding of hearing loss or 
tinnitus at that time.  The Board also notes in this regard 
the finding of the examiner in the May 2001 VA audiological 
review, that there was no evidence in the claims file to 
support a finding that the veteran incurred significant 
hearing problems during service.  The veteran specifically 
mentions in his July 2001 statement that he answered several 
questions on his report of medical history incorrectly, and 
that the notation on this report as to his absence of hearing 
problems should not be given much credence.  The Board 
accepts that this report reflects only the understanding of 
the veteran at the time it was completed, and cannot be 
interpreted as a diagnosis of either normal or impaired 
hearing.  However, the Board also notes that the findings of 
the audiological examination conducted at the same time are 
presumed credible and accurate.  These findings show that the 
veteran's hearing was within normal limits, and they show no 
complaints or findings of tinnitus.  Thus, the record shows a 
passage of over twenty-six years following service before the 
first evidence of hearing loss or tinnitus is noted in a 
February 1993 testing report.  The Board considers this 
passage of time as strong evidence against the attribution of 
either disability to an incident of the veteran's active 
service.  

The veteran also stated in his hearing that he was treated on 
two separate occasions during service for complaints of 
hearing problems, and that he was treated at a facility other 
than the base hospital.  The veteran did not recall the 
specific dates of treatment or the name of the facility where 
he was tested.  The Board notes that only the results of 
audiometric testing conducted on entry and separation are of 
record, despite attempts by the RO to locate other records 
identified by the veteran.  There is nothing to indicate that 
the testing conducted upon separation was either inaccurate 
or incomplete.  The results of these tests reveal no evidence 
of either hearing loss or tinnitus at the time of separation.

The Board notes the statements submitted by and on behalf of 
the veteran, in support of his assertion that his hearing had 
begun to deteriorate while he was still in service.  However, 
those statements are contradicted by the opinion of the VA 
audiologist, dated in May 2001, which finds no supporting 
evidence for those statements.  Moreover, the Board 
emphasizes that the type of evidence that is necessary for 
the Board to establish service connection in this case is 
medical evidence showing a relationship between the veteran's 
current hearing loss and tinnitus to an event of service.  
The Board notes that as neither the veteran nor those 
submitting lay statements on his behalf appear to have any 
medical expertise, their contentions on this point are not 
sufficient to establish service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492-95 (1992).

The Board further notes that the absence of evidence of 
hearing loss and/or tinnitus during service is not fatal to 
the veteran's claims.  The veteran could still prevail if 
medical evidence established that any current hearing loss 
and/or tinnitus is causally or etiologically related to in-
service acoustic trauma, or some other in-service incident.  
However, such evidence is simply not present in this case.  
While the Board does not dispute that the veteran may have 
been exposed to acoustic trauma in service, and while the 
record contains current medical evidence of hearing loss and 
tinnitus, there is no medical opinion of record establishing 
a causal relationship between current findings and the 
veteran's service.  Moreover, the veteran reported in the 
December 2000 VA examination that during the years following 
service, he was exposed to guns while hunting and firearms in 
his capacity as a police officer.  In light of the fact that 
the record does not contain evidence of hearing loss and 
tinnitus until long after separation from service, and in 
light of the fact that the veteran may have had intervening 
noise exposure, the Board is not persuaded by the evidence of 
record that the veteran's current hearing loss and tinnitus 
are related to his active service.  This finding is 
consistent with the findings of the VA audiologist, as set 
forth in a May 2001 statement.

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

